DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 02/12/2021.

Claim Status
Claims 1-23, 37-49 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 02/12/2021 have been fully considered but are not persuasive.
From Applicants’ arguments, it seems Applicants might have a different interpretation of the phrase “in a SOMA communication” from one of ordinary skills in the art.
To one of ordinary skills in the art, a communication can be a frame, a signal, or anything being communicated for that matter.
As thus prior art Zhu clearly teaches “in a SOMA communication” in paragraph 76-84, “SOMA signaling may include the following fields: [0077] SOMA/SU/MU--indicating the type of transmission… FIG. 10 illustrates a first example format of a SOMA frame 1000 highlighting global identifier based SOMA signaling. The fields in SOMA frame 1000 include a SOMA/SU/MU (SSM) field 1005 including an indicator of the type of transmission.”
Clearly, Zhu shows that in a SOMA communication (signaling or frame), there is a SOMA/SU/MU field including an indicator of the type of transmission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-18, 21-23, 37-42, 45-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi, US 2018/0103487 in view of Zhu, US 2016/0204969.

For claim 1. Asterjadhi teaches: A first wireless device comprising: 
a network interface to communicate over a wireless network; and at least one processor (Asterjadhi, fig 1, WLAN network; fig 12, paragraph 109-115, processor, transceiver, antenna) configured to: 
send a capabilities information element comprising at least one indicator having: a first value to indicate support by the first wireless device for use of a single user physical layer protocol data unit (SU PPDU) in a communication over the wireless network, and a second value to indicate support by the first wireless device for use of a multiple user PPDU (MU PPDU) in a communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; peer STA transmits capability element comprise two fields: SU PPDU field and MU PPDU field to indicate it capabilities, support)
Asterjadhi doesn’t teach that the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication
Zhu from the same or similar fields of endeavor teaches: the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication (Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Asterjadhi, since Asterjadhi suggests a technique for communicating information indicating the supports of SU PPDU and/or MU PPDU in wireless network such as WLAN, and Zhu suggests the beneficial way of having such network to include SOMA communication to improve communications performance of such network (Zhu, paragraph 31-33) in the analogous art of communication.

For claim 2. Asterjadhi and Zhu disclose all the limitations of claim 1, and Asterjadhi further teaches: wherein the at least one indicator has a third value to indicate support by the first wireless device for use of both an SU PPDU and an MU PPDU in a SOMA communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; value 11 (both fields set to 1) indicate support of both SU PPDU and MU PPDU)

For claim 3. Asterjadhi and Zhu disclose all the limitations of claim 1, and Asterjadhi and Zhu further teach: wherein the at least one processor configured to: receive, from a second wireless device, a capabilities information element comprising at least one indicator set to the first value or the second value; and perform SOMA communications with the second wireless device over the wireless network using an SU PPDU or an MU PPDU according to the value of the at least one indicator included in the 

For claim 4. Asterjadhi and Zhu disclose all the limitations of claim 1, and Asterjadhi further teaches: wherein the capabilities information element comprises a Medium Access Control (MAC) 

For claim 5. Asterjadhi and Zhu disclose all the limitations of claim 1, and Zhu further teaches: wherein the at least one indicator when set to another value indicates lack of support by the first wireless device for SOMA communications over the wireless network. (Zhu, paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU; “if the SI indicator is a first value (e.g., 1), then SOMA is being used, and if the SI indicator is a second value (e.g., 0), then SU-MIMO is being used”)

For claim 10. Asterjadhi and Zhu disclose all the limitations of claim 1, and Asterjadhi and Zhu further teach: wherein the at least one processor is configured to: send respective data using SOMA communications to a plurality of recipient wireless devices; and receive acknowledgments of the respective data from the plurality of recipient wireless devices. (Asterjadhi, paragraph 69, “an ACK frame may be sent in the same PPDU format as the soliciting PPDU when the control frame is an ACK sent in response to ER SU, SU, or uplink MU PPDU containing a FTM frame.”; fig 8, paragraph 90-91, “At step 820, STA 115-b may receive a second soliciting transmission from AP 105-b… At step 825, STA 115-b may transmit one or more additional control response transmissions based at least in part on the parameter 

For claim 11. Asterjadhi and Zhu disclose all the limitations of claim 10, and Asterjadhi further teaches: wherein the at least one processor is configured to send, to the plurality of recipient wireless devices, control information identifying resource units to be used by the plurality of recipient wireless devices in transmitting the acknowledgments to the first wireless device. (Asterjadhi, paragraph 62, “an operating mode indication 220 may indicate parameters such as a PPDU format (e.g., ER, HT non-duplicate/non-ER, etc.), MCS, bandwidth (BW), etc. for control response frames 225”; paragraph 74, “For a HE STA 115, for example, the bandwidth of control response frames sent by a STA 115 within a TXOP may be the same as the bandwidth of the soliciting PPDU. Alternatively, a CTS frame 610 may be sent with dynamic bandwidth (e.g., a reduced bandwidth) in response to an RTS frame 605. Frames sent by a TXOP holder (e.g., a transmitting STA 115) may have a reduced bandwidth than previously transmitted frame of that TXOP. For example, control responses sent by an AP 105 as a response to a trigger-based PPDU may utilize a smaller bandwidth (e.g., 20 MHz in the present example). A HE STA 115 may use bandwidth-signaling TA for control frames sent in, for example, more than 20 MHz non-HT PPDUs. A HE STA 115 may use bandwidth-signaling TA for control frames sent in, for example, 20 MHz 

For claim 12. Asterjadhi and Zhu disclose all the limitations of claim 11, and Asterjadhi further teaches: wherein the control information is included in a header carried by a data frame sent to the plurality of recipient wireless devices. (Asterjadhi, paragraph 63, “an operating mode indication 220 may be sent as header information piggybacked with an MPDU, or sent in an operating mode indication (OMI) field”).

For claim 13. Asterjadhi and Zhu disclose all the limitations of claim 11, and Asterjadhi further teaches: wherein the control information is included in a trigger frame to cause transmission of trigger-based data frames from the plurality of recipient wireless devices, the acknowledgments included in the trigger-based data frames. (Asterjadhi, paragraph 69, “In some cases, a HE STA 115 may send control frames in a non-HT PPDU with the exception of the following conditions. In some cases, the control frame may use STBC and the same PPDU format as the soliciting PPDU 315 when the control frame is a response to an ER SU, SU, or uplink MU PPDU that uses STBC. The control frame may be carried in any other PPDU format supported by the intended receiver(s) if the control frame is an ACK, BA, or M-BA (320) that is sent as a response to a trigger-based PPDU. In other cases, the control frame may be carried in a trigger-based PPDU format if the control frame is sent as a response to a PPDU containing a trigger frame (e.g., not MU RTS) or as a response to an uplink MU response scheduling A-Control field. In yet other cases, an ACK frame may be sent in the same PPDU format as the soliciting PPDU when the control frame is an ACK sent in response to ER SU, SU, or uplink MU PPDU containing a FTM frame.”)

For claim 14. Asterjadhi and Zhu disclose all the limitations of claim 10, and Asterjadhi further teaches: and wherein the respective data is sent using a first SU PPDU to the plurality of recipient wireless devices, and the received acknowledgments are of the first SU PPDU. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; paragraph 69, “an ACK frame may be sent in the same PPDU format as the soliciting PPDU when the control frame is an ACK sent in response to ER SU, SU, or uplink MU PPDU containing a FTM frame.”)

For claim 15. Asterjadhi and Zhu disclose all the limitations of claim 10, and Asterjadhi further teaches: wherein the respective data is sent using a first MU PPDU to the plurality of recipient wireless devices, and the received acknowledgments are of the first MU PPDU. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; paragraph 69, “an ACK frame may be sent in the same PPDU format as the 

For claim 16. Asterjadhi teaches: A method of a first wireless device, comprising: 
sending a capabilities information element comprising at least one indicator having: a first value to indicate support by the first wireless device for use of a single user physical layer protocol data unit (SU PPDU) in a communication over a wireless network, and a second value to indicate support by the first wireless device for use of a multiple user PPDU (MU PPDU) in a communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; peer STA transmits capability element comprise two fields: SU PPDU field and MU PPDU field to indicate it capabilities, support)
Asterjadhi doesn’t teach that the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication
Zhu from the same or similar fields of endeavor teaches: the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication (Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Asterjadhi, since Asterjadhi suggests a technique for communicating information indicating the supports of SU PPDU and/or MU PPDU in wireless network such as WLAN, and Zhu suggests the beneficial way of having such network to include SOMA communication to improve communications performance of such network (Zhu, paragraph 31-33) in the analogous art of communication.

For claim 17. Asterjadhi and Zhu disclose all the limitations of claim 16, and Asterjadhi further teaches: wherein the at least one indicator has a third value to indicate support by the first wireless device for use of both an SU PPDU and an MU PPDU in a SOMA communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; value 11 (both fields set to 1) indicate support of both SU PPDU and MU PPDU)

For claim 18. Asterjadhi and Zhu disclose all the limitations of claim 16, and Asterjadhi further teaches: further comprising: receiving, by the first wireless device from a second wireless device, a 

For claim 21. Asterjadhi and Zhu disclose all the limitations of claim 16, and Asterjadhi and Zhu further teach: further comprising: sending, by the first wireless device, a first SU PPDU in a SOMA communication to a plurality of recipient wireless devices; and receiving, by the first wireless device, acknowledgments of the first SU PPDU from the plurality of recipient wireless devices. (Asterjadhi, paragraph 69, “an ACK frame may be sent in the same PPDU format as the soliciting PPDU when the control frame is an ACK sent in response to ER SU, SU, or uplink MU PPDU containing a FTM frame.”; fig 8, paragraph 90-91, “At step 820, STA 115-b may receive a second soliciting transmission from AP 105-b… At step 825, STA 115-b may transmit one or more additional control response transmissions based at least in part on the parameter indicator exchanged at step 815… the additional or subsequent control response transmissions may include an ACK, a BA, a M-BA, a CTS, a CF-End, and/or a CF-End ACK.”; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)

For claim 22. Asterjadhi and Zhu disclose all the limitations of claim 21, and Asterjadhi further teaches: further comprising: sending, by the first wireless device to a plurality of recipient wireless 

For claim 23. Asterjadhi and Zhu disclose all the limitations of claim 16, and Asterjadhi further teaches: further comprising: sending, by the first wireless device, a first MU PPDU to the plurality of recipient wireless devices; and receiving, by the first wireless device, acknowledgments of the first MU PPDU from the plurality of recipient wireless devices. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA 

For claim 37. Asterjadhi and Zhu disclose all the limitations of claim 1, and Asterjadhi and Zhu further teach: wherein the at least one processor is configured to: control a SOMA communication of the first wireless device using an SU PPDU responsive to the at least one indicator being set to the first value, and control a SOMA communication of the first wireless device using an MU PPDU responsive to the at least one indicator being set to the second value. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)

For claim 38. Asterjadhi and Zhu disclose all the limitations of claim 16, and Asterjadhi and Zhu further teach: comprising: performing, by the first wireless device, a SOMA communication using an SU PPDU responsive to the at least one indicator being set to the first value, and performing, by the first wireless device, a SOMA communication using an MU PPDU responsive to the at least one indicator being set to the second value. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)

For claim 39
send a first capabilities information element comprising at least one indicator having: a first value to indicate support by the first wireless device for use of a single user physical layer protocol data unit (SU PPDU) in a communication over a wireless network, and a second value to indicate support by the first wireless device for use of a multiple user PPDU (MU PPDU) in a communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; peer STA transmits capability element comprise two fields: SU PPDU field and MU PPDU field to indicate it capabilities, support)
Asterjadhi doesn’t teach that the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication
Zhu from the same or similar fields of endeavor teaches: the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication (Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Asterjadhi, since Asterjadhi suggests a technique for communicating information indicating the supports of SU PPDU and/or MU PPDU in wireless network such as WLAN, and Zhu suggests the beneficial way of having such network to include SOMA communication to improve communications performance of such network (Zhu, paragraph 31-33) in the analogous art of communication.

For claim 40. Asterjadhi and Zhu disclose all the limitations of claim 39, and Asterjadhi and Zhu further teach: wherein the instructions upon execution cause the first wireless device to: perform a first SOMA communication using a first SU PPDU responsive to the at least one indicator being set to the first value, and perform a second SOMA communication using a first MU PPDU responsive to the at least one indicator being set to the second value. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to 

For claim 41. Asterjadhi and Zhu disclose all the limitations of claim 40, and Asterjadhi and Zhu further teach: wherein the instructions upon execution cause the first wireless device to: receive, from a second wireless device, a second capabilities information element comprising at least one indicator set to the first value or the second value; perform the first SOMA communication with the second wireless device over the wireless network using the first SU PPDU responsive to the at least one indicator in the first capabilities information element being set to the first value and the at least one indicator in the second capabilities information element being set to the first value; and perform the second SOMA communication with the second wireless device over the wireless network using the first MU PPDU responsive to the at least one indicator in the first capabilities information element being set to the second value and the at least one indicator in the second capabilities information element being set to the second value. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; implicit that the process is repeated; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant 

For claim 42. Asterjadhi and Zhu disclose all the limitations of claim 39, and Asterjadhi further teaches: wherein the at least one indicator has a third value to indicate support by the first wireless device for use of both an SU PPDU and an MU PPDU in a SOMA communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; value 11 (both fields set to 1) indicate support of both SU PPDU and MU PPDU)

For claim 45. Asterjadhi teaches: A first wireless device comprising: a network interface to communicate over a wireless network; and at least one processor (Asterjadhi, fig 1, WLAN network; fig 12, paragraph 109-115, processor, transceiver, antenna) configured to: 
receive, from a second wireless device, a capabilities information element comprising at least one indicator having: a first value to indicate support by the second wireless device for use of a single user physical layer protocol data unit (SU PPDU) in a communication over the wireless network, and a second value to indicate support by the second wireless device for use of a multiple user PPDU (MU 
Asterjadhi doesn’t teach that the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication
Zhu from the same or similar fields of endeavor teaches: the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication (Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Asterjadhi, since Asterjadhi suggests a technique for communicating information indicating the supports of SU PPDU and/or MU PPDU in wireless network such as WLAN, and Zhu suggests the beneficial way of having such network to include SOMA communication to improve communications performance of such network (Zhu, paragraph 31-33) in the analogous art of communication.

For claim 46. Asterjadhi and Zhu disclose all the limitations of claim 45, and Asterjadhi and Zhu further teach: wherein the at least one processor is configured to: control a SOMA communication of the first wireless device using an SU PPDU responsive to the at least one indicator being set to the first value, and control a SOMA communication of the first wireless device using an MU PPDU responsive to the at least one indicator being set to the second value. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 if the HE STA 115 has received, from the peer STA 115, an HE capabilities element with the ER SU PPDU payload field having a predetermined bit value (e.g., equal to 1). In another example, a HE non-AP STA may transmit a HE UL MU PPDU to a peer STA if it has received, from the peer STA, a HE capabilities element with the UL MU PPDU support field having a predetermined bit value (e.g., equal to 1)”; Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)

For claim 47. Asterjadhi and Zhu disclose all the limitations of claim 45, and Asterjadhi and Zhu further teach: wherein the at least one processor configured to: send, to the second wireless device, a capabilities information element comprising at least one indicator set to: the first value if the first wireless device supports using an SU PPDU in a SOMA communication, and the second value if the first 

For claim 49. Asterjadhi teaches: A method of a first wireless device, comprising: 
receiving, from a second wireless device, a capabilities information element comprising at least one indicator having: a first value to indicate support by the second wireless device for use of a single user physical layer protocol data unit (SU PPDU) in a communication over the wireless network, and a second value to indicate support by the second wireless device for use of a multiple user PPDU (MU PPDU) in a communication over the wireless network. (Asterjadhi, paragraph 66, “In some cases, a HE capabilities element may include fields indicating a PPDU format. For example, a HE STA 115 (e.g., which may be a STA or AP) may transmit a HE ER SU PPDU (e.g., a 106-tone HE ER SU PPDU) to a peer STA 115 
Asterjadhi doesn’t teach that the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication
Zhu from the same or similar fields of endeavor teaches: the communication over the wireless network is a semi-orthogonal multiple access (SOMA) communication (Zhu, fig 1, paragraph 31-33, “The embodiments will be described with respect to example embodiments in a specific context, namely WLAN communications systems that use SOMA to improve communications performance. The embodiments may be applied to standards compliant WLAN communications systems, such as those that are compliant with IEEE 802.11, and the like, technical standards, and non-standards compliant communications systems, that use SOMA to improve communications performance”; paragraph 76-84, SOMA signaling, frame include fields to indicate SOMA, SU, MU; or to state it in another way, in SOMA communication (signaling, frame), there are fields to indicate SOMA, SU, MU)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhu into Asterjadhi, since Asterjadhi suggests a technique for communicating information indicating the supports of SU PPDU and/or MU PPDU in wireless network such as WLAN, and Zhu suggests the beneficial way of having such network to include SOMA communication to improve communications performance of such network (Zhu, paragraph 31-33) in the analogous art of communication.

Allowable Subject Matter
Claims 6-9, 19-20, 43-44, 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462